DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 11-12) in the reply filed on 07/29/2022 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
The term “and/or” in claims 5 and 6 should read “or”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a detection device to detect moisture” in claim 9;
“a control unit to electrically actuate the heating wires” in claim 9 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “when the cover device is used for its intended purpose” is indefinite. It is unclear what structure the term “its” refer to; and the “intended purpose” is undefined and therefore it is indefinite. 
For the purpose of examination, the limitation “when the cover device is used for its intended purpose” is interpreted to be when the cover device is operated.

Regarding claim 5, the limitation “a first hard material layer is applied at an end section of the substrate that faces toward the inside when the cover device is used for its intended purpose, and/or a second hard material layer is applied at the end section of the substrate that faces toward the outside” in indefinite. First, the terms “the inside” and “the outside” are insufficient antecedent basis for this limitation in the claim. Second, it is unclear the terms “the inside” and “outside” means inside/outside of the first hard material, inside/outside of the substrate, inside/outside of the cover device, or other structure. Third, it is unclear what structure the term “its” refer to; and the “intended purpose” is undefined and therefore it is indefinite. Fourth, it is unclear when the cover device is not used or not used for its intended purpose, what the structure arrangement is. Fifth, term “first hard material layer” is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The standard or definition of “hard material layer” is unclear. Is the “hard” means scratch hardness, indentation hardness, or rebound hardness?
For the purpose of examination, the limitation “a first hard material layer is applied at an end section of the substrate that faces toward the inside when the cover device is used for its intended purpose, and/or a second hard material layer is applied at the end section of the substrate that faces toward the outside” is interpreted to be a first material layer is applied at an end section of the substrate that faces toward a first side of the substrate when the cover device is operated, or a second herd material layer is applied at the send section of the substrate that faces toward a second side of the cover device.

Regarding claim 7, the term “approximately 5 μm to approximately 40 μm” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the standard of “approximately 5 μm to approximately 40 μm” is unclear, such as, is 4 μm  considered in the range of “approximately 5 μm to approximately 40 μm”?  Is 42 μm considered in the range of “approximately 5 μm to approximately 40 μm”? The metes and bounds of the term “approximately 5 μm to approximately 40 μm” is unclear.
For the purpose of examination, the limitation “approximately 5 μm to approximately 40 μm” is interpreted to be 5 μm +/- 10% to 40 μm  +/- 10%.

Regarding claim 8, the term “approximately 1 μm to approximately 10 μm” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the standard of “approximately 1 μm to approximately 10 μm” is unclear, such as, is 0.5 μm considered in the range of “approximately 1 μm to approximately 10 μm”?  Is 12 μm considered in the range of “approximately 1 μm to approximately 10 μm”? The metes and bounds of the term “approximately 1 μm to approximately 10 μm” is unclear.
For the purpose of examination, the limitation “approximately 1 μm to approximately 10 μm” is interpreted to be 1 μm +/- 10% to 10 μm  +/- 10%.

Regarding claim 9, the limitations “a detection device to detect moisture” and “a control unit to electrically actuate the heating wires” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate of perform the claimed function. In particular, the specification merely states “a detection device” and “a control unit”. There is no discloses of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the terms “a detection device” and “a control unit” are not adequate structure for performing the function of detecting moisture and electrically actuating the heating wires because they do not describe a particular structure for performing the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 12, the term “approximately 10 μm to approximately 20 μm” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the standard of “approximately 10 μm to approximately 20 μm” is unclear, such as, is 9 μm considered in the range of “approximately 10 μm to approximately 20 μm”?  Is 22 μm considered in the range of “approximately 10 μm to approximately 20 μm”? The metes and bounds of the term “approximately 10 μm to approximately 20 μm” is unclear.
For the purpose of examination, the limitation “approximately 10 μm to approximately 20 μm” is interpreted to be 10 μm +/- 10% to 10 μm  +/- 10%.

Regarding claim 2-9 and 11-12, the claims are rejected due to their dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 6,674,392).

    PNG
    media_image1.png
    305
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    211
    551
    media_image2.png
    Greyscale

Regarding claim 1, Schmidt teaches a cover device (see fig.5), comprising:
a substrate (cover plate 52; fig.5) made of plastic (See figs.3-5 and col.6, lines 15-18 “covering layer 32 shown in FIG. 3 is made of a thermoplastic material, e.g. polycarbonate.” Since the devices in figure 3 and figure 5 are exemplary embodiments of the motor-vehicle radar system, and the difference of the embodiments in figure 3 and figure 5 is merely rearrangement of structure. Therefore the material of cover plater 52 is inherently same as the material of covering layer 32, which is  polycarbonate, and polycarbonate is a kind of plastic.); and
heating wires (electrically conductive tracks 53) disposed within the substrate (cover plate 52) in a section of the substrate that faces toward the outside when the cover device is used for its intended purpose (See fig.5, electrically conductive tracks 53 disposed within cover plate 52 and capable to face toward outside of the device when the device is used.).

Regarding claim 2, Schmidt teaches the heating wires (electrically conductive tracks 53) are imbedded in a heating foil (heating foil; see the annotation of enlarged figure 5) (see fig.5, electrically conductive tracks 53 are imbedded in cover plate 52).

Regarding claim 3, Schmidt teaches the heating foil is made of the same material as the substrate [Examiner’s note: cover plate 52 includes the heating foil and the substrate, hence material of the heating foil and the substrate are the material of cover plate 52.].

Regarding claim 4, Schmidt teaches the substrate is polycarbonate or polymethylmethacrylate (see the rejection of claim 1, cover plater 52 is made of polycarbonate).

Regarding claim 5, Schmidt teaches a first hard material layer (housing 50) is applied at an end section of the substrate (cover plate 52) that faces toward the inside when the cover device is used for its intended purpose (See fig.5, at least a portion of housing 50 is applied at an end section of cover plate 52, and at least a surface of cover plate 52 faces toward an inside of the device.)

Regarding claim 6, Schmidt teaches a first anti-reflection layer (anti-reflection layer; see annotation of enlarge figure 5) is applied on the first hard material layer (housing 50) (See col.6, lines 25-28 “This design of covering layer 32 allows it to be used as a reflection-damping adaptation layer (this effect is known, for example, from anti-reflection coatings of eyeglass lenses”)

Regarding claim 11, Schmidt teaches the cover device is used as a cover glass for an optoelectronic 3D scanner [Examiner’s note: This limitation is merely an intended use of the cover device, and it does not structurally further limit the cover device. Since Schmidt teach every limitation in claim 1, operator can use the cover device to any suitable function, including a cover glass for an optoelectronic 3D scanner.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Weissenberger (US 2018/0242403).
Regarding claim 7, Schmidt does not explicitly teach the heating wires have a thickness of approximately 5 μm to approximately 40 μm.
However, Weissenberger teaches same field of endeavor of a cover device (FKS vehicle plastic pane) comprising heating wires (heating wires 3) having a thickness of approximately 5 μm to approximately 40 μm (See para.[0051] “The thickness of the heating wires is preferably from 15 μm to 200 μm, particularly preferably from 25 μm to 90 μm.”)

    PNG
    media_image3.png
    504
    656
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the heating wires of the Schmidt with the heating wires with the thickness from approximately 15 μm to approximately 40 μm as taught by Weissenberger, in order to provide good introduced heating power and the avoidance of short circuits (See para.[0051] of  Weissenberger).
	
Regarding claim 8, Schmidt does not explicitly teach the heating wires are set apart from one another by approximately 1 mm to approximately 10 mm.
However, Weissenberger teaches same field of endeavor of a cover device (FKS vehicle plastic pane) comprising heating wires set apart from one another by approximately 1 mm to approximately 10 mm (See para.[0050] “The distance between two adjacent heating wires is preferably from 1 mm to 25 mm, particularly preferably 3 mm to 15 mm").
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the heating wires of the Schmidt with the heating wires set apart from one another by approximately 1 mm to approximately 10 mm as taught by Weissenberger, in order to provide good distribution of the heating power introduced via the heating wires (See para.[0050] of  Weissenberger).

Regarding claim 12, Schmidt does not explicitly teach the heating wires have a thickness of approximately 10 μm to approximately 20 μm.
However, Weissenberger teaches same field of endeavor of a cover device (FKS vehicle plastic pane) comprising heating wires (heating wires 3) having a thickness of approximately 10 μm to approximately 20 μm (See para.[0051] “The thickness of the heating wires is preferably from 15 μm to 200 μm, particularly preferably from 25 μm to 90 μm.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the heating wires of the Schmidt with the heating wires with the thickness from approximately 15 μm to approximately 20 μm as taught by Weissenberger, in order to provide good introduced heating power and the avoidance of short circuits (See para.[0051] of  Weissenberger).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Damian (US 2007/0056947).
Regarding claim 9, Schmidt does not explicitly teach a detection device to detect moisture; and a control unit to electrically actuate the heating wires, wherein the control unit is functionally connected to the detection device.
However, Damian teaches same field of endeavor of a cover device (system 10) comprising a detection device (sensor 30) to detect moisture (See claim 12 “a sensor disposed between a first and a second pane of glass is adapted to transmit a signal indicative of a capacitance, the capacitance being indicative of moisture on a surface”); and a control unit 9 (processor 22) to electrically actuate heating wires (heater 20), wherein the control unit is functionally connected to the detection device (See claim 12 “a processor coupled to the sensor, the processor adapted to determine the presence of moisture on the surface in response to a predetermined capacitance signal from the sensor”).

    PNG
    media_image4.png
    607
    481
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the cover device of Schmidt  with the processor coupled with a sensor as taught by Damian, in order to defrost the cover device to eliminating any water for the cover device, so that to protect the electronic component in the cover device.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761